Name: Commission Directive 98/100/EC of 21 December 1998 amending Directive 92/76/EC recognising protected zones exposed to particular plant health risks in the Community
 Type: Directive
 Subject Matter: agricultural policy;  environmental policy;  natural and applied sciences;  agricultural activity
 Date Published: 1998-12-29

 Avis juridique important|31998L0100Commission Directive 98/100/EC of 21 December 1998 amending Directive 92/76/EC recognising protected zones exposed to particular plant health risks in the Community Official Journal L 351 , 29/12/1998 P. 0035 - 0036COMMISSION DIRECTIVE 98/100/EC of 21 December 1998 amending Directive 92/76/EC recognising protected zones exposed to particular plant health risks in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 98/2/EC (2), and in particular the first subparagraph of Article 2(1)(h) thereof,Having regard to Commission Directive 92/76/EEC of 6 October 1992 recognising protected zones exposed to particular plant health risks in the Community (3), as last amended by Directive 98/17/EC (4),Whereas under Commission Directive 92/76/EEC, as amended, certain zones in Ireland and Italy were provisionally recognised as 'protected zones` in respect of certain harmful organisms for a period expiring on 31 December 1998;Whereas, from information supplied by Austria, Ireland and Italy and from the survey monitoring information gathered by Commission experts it appears that the provisional recognition of the protected zones for Austria, Ireland and Italy in respect of Erwinia amylovora (Burr.) Winsl. et al. should be extended for a further limited period to enable the responsible official bodies of Austria, Ireland and Italy to complete the information on the distribution of Erwinia amylovora and to continue and complete their eradication programmes for this harmful organism in their respective countries, and to enable Commission experts to monitor and assess the effectiveness of such programmes;Whereas, from information supplied by Finland and from the survey monitoring information gathered by Commission experts it has become apparent that the provisional recognition of the protected zone for Finland in respect of Globodera pallida (Stone) Behrens should be changed to a 'permanent` status and extended beyond 31 December 1998; whereas the necessity of such recognition shall be reviewed in the light of the outcome of the review of Council Directive 69/465/EEC of 8 December 1969 on the control of potato cyst eelworm (5) and the implementation thereof;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1 Article 1 of Directive 92/76/EEC is amended as follows:1. in the first subparagraph the words 'in the case of (b)2 for Ireland and the region of Apulia in Italy the said zones are recognised until 31 December 1998 and for Austria until 31 December 1998` are replaced by 'in the case of (b)2 for Austria, Ireland and the regions of Apulia, Emilia-Romagna, Lombardia and Veneto in Italy the said zones are recognised until 31 March 2000`;2. the second subparagraph is replaced by the following:'In the case of point (a)5b, the zone is recognised until 31 December 1996`.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 January 1999. They shall immediately inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such a reference shall be adopted by Member States.2. Member States shall immediately communicate to the Commission the essential provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3 This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 21 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 15, 21. 1. 1998, p. 34.(3) OJ L 305, 21. 10. 1992, p. 12.(4) OJ L 85, 20. 3. 1998, p. 28.(5) OJ L 323, 24. 12. 1969, p. 3.